2014 WI 5

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2012AP392
COMPLETE TITLE:         State Farm Fire and Casualty Company,
                                   Plaintiff-Appellant,
                             v.
                        Hague Quality Water, International and The
                        Cincinnati
                        Insurance Company,
                                   Defendants-Respondents-Petitioners.




                          REVIEW OF A DECISION OF    THE COURT OF APPEALS
                           Reported at 345 Wis. 2d 741, 826 N.W.2d 412
                                   (Ct. App. 2013    – Published)
                                      PDC No: 2013 WI App 10

OPINION FILED:          January 28, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          January 14, 2014

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Sheboygan
   JUDGE:               James J. Bolgert

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   PROSSER, J., did not participate.

ATTORNEYS:
       For        the   defendants-respondents-petitioners,    there   were
briefs by Jason P. Gehring and Kasdorf, Lewis & Swietlik, S.C.,
Milwaukee, and oral argument by Jason P. Gehring.


       For the plaintiff-appellant, there was a brief by Charles
W. Kramer and Monte E. Weiss and Weiss Law Office, S.C., Mequon,
and oral argument by Charles W. Kramer.
                                                                             2014 WI 5
                                                                    NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2012AP392
(L.C. No.    2010CV1276)

STATE OF WISCONSIN                               :            IN SUPREME COURT

State Farm Fire and Casualty Company,

              Plaintiff-Appellant,

      v.                                                                FILED
Hague Quality Water, International and The
Cincinnati                                                         JAN 28, 2014

Insurance Company,                                                    Diane M. Fremgen
                                                                   Clerk of Supreme Court

              Defendants-Respondents-Petitioners.




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1      PER CURIAM.         The court is equally divided on the

question of whether the decision of the court of appeals, State

Farm Fire & Cas. Co. v. Hague Quality Water, Int'l, 2013 WI App
10,   345 Wis. 2d   741,   826 N.W.2d 412,       which     reversed       the

Sheboygan County Circuit Court,1          should be affirmed or reversed.

Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley,


      1
          The Honorable James J. Bolgert, presiding.
                                                            No.   2012AP392



and Justice N. Patrick Crooks would affirm.           Justice Patience

Drake    Roggensack,   Justice   Annette    K.   Ziegler,   and   Justice

Michael J. Gableman would reverse.         Justice David T. Prosser did

not participate.

    ¶2      Accordingly, the decision of the court of appeals is

affirmed.




                                   2
    No.   2012AP392




1